Citation Nr: 1735118	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  10-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected left foot disability.

2.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left foot disability.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected left foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from March 1979 to August 1987 and had a period of active duty for training (ACDUTRA) from July 1979 to December 1979.  He established veteran status by virtue of having a service connected left foot disability. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In January 2013, the Board remanded the claim in order to schedule the Veteran for his requested hearing. 

In April 2013, the Veteran testified at a video conference hearing before a now retired Veterans Law Judge from the Board.  A transcript of the hearing is associated with the record.  In an August 2016 letter, the Veteran was notified that he was entitled to another hearing; however, as will be discussed below, the letter was returned to the Board as undeliverable. 

In August 2013, the Board reopened the claims of service connection for left hip, low back, and left knee disabilities and remanded the case for further development, to include obtaining outstanding medical records and affording the Veteran additional VA examinations. 

In May 2014, the Board remanded the case for an additional time for an addendum opinion, after determining that the outstanding records which were obtained were not available to the examiner for review. 
In November 2016, the Board remanded the case again to afford the Veteran additional VA examinations after determining that the previously obtained opinions were not adequate.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

An additional remand is necessary to attempt to re-send important documentation to the Veteran and reschedule him for a VA examination. 

Initially, the Board observes that for the past seven years all important VA correspondence to the Veteran was returned as undeliverable by the U.S. Postal Service.  The Board attempted to contact the Veteran by phone with no success; however, more recently, it appears that his address was updated in May 2017 and the most recent letter sent to him in May 2017 does not seem to have been returned as undeliverable.  

As the record now shows an updated address, the Board finds that an additional attempt to assist the Veteran is required.  There is no indication that he ever received documents material to the claims on appeal, to include statements of the case (SOCs), supplemental statements of the case (SSOCs), a hearing clarification letter, and VA examinations notifications.  

Additionally, although the RO did schedule the Veteran for the requested examination pursuant to the November 2016 remand, the examination notification was returned as undeliverable.  Given that the record now contains an updated address for the Veteran, the Board finds that he should be given an additional opportunity to report to the requested examination.  If for any reason, he cannot or does not report to the examination, a medical opinion should still be obtained.  


Nevertheless, the Board reminds the Veteran that that the duty to assist is a two-way street.  If the Veteran wishes help, he must actively assist VA by updating his current mailing address regularly and reporting to any future VA examinations.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Re-send to the Veteran's new address any pertinent correspondence dated from 2010, forward, including the May 2014 Board remand, October 2014 and August 2016 hearing clarification letters, the November 2016 Board remand, and the December 2016 SSOC.

2.  Associate with the claims file any outstanding VA treatment records since the Board's November 2016 remand decision.  If no records are available, a formal documentation showing unavailability should be attached to the Veteran's file.

3.  Schedule him for a VA examination with the appropriate medical professional in connection with his claims.  Send all correspondence to his updated address.
The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate that the claims file was reviewed.

If, for any reason, the Veteran does not report for the scheduled examination, please direct his claims file to an examiner to obtain a medical opinion only.  

The examiner should respond to the following:  

A.  It is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip, left hip, and/or left knee disorders began during, or are otherwise related to a disease or injury in ACDUTRA, to include the in-service accident involving the water tank falling on his left leg.

B.  It is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected left foot disability has proximately caused OR aggravated the right hip, left hip, lower back, and left knee disorders. 

In the rationale, the examiner is asked to ADDRESS the Veteran's reports with regards to the water tank incident in-service and the onset and continuity of symptomatology of his disabilities.  

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


